Citation Nr: 1037308	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-19 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-operative 
meniscectomy of the left knee with degenerative joint disease and 
chondromalacia of the left patella, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1979 to June 
1983, and from July 1983 to May 1985. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  
The Veteran's claims file was subsequently transferred to the 
Atlanta RO.

The Veteran testified before the undersigned Veterans Law Judge 
at a travel board hearing held in Atlanta, Georgia in August 
2009.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's post-operative meniscectomy of the left knee with 
degenerative joint disease and chondromalacia of the left patella 
is manifested by functional impairment equating to 50 degrees 
short of full range of flexion with pain, and 10 degrees short of 
full range of extension; there is no evidence of subluxation or 
lateral instability.


CONCLUSION OF LAW

The criteria for a higher rating for post-operative meniscectomy 
of the left knee with degenerative joint disease and 
chondromalacia of the left patella have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will attempt 
to obtain on behalf of the claimant, and (3) any evidence that 
the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in March 2004, 
June 2006, and May 2008.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated the 
appellant's claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)  Specifically regarding VA's duty to 
notify, the notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to an increased 
rating, what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Lastly, the Board notes that VA examinations with respect to the 
issue decided herein were obtained in September 2004, July 2006, 
and January 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case are 
adequate, as they were predicated on consideration of the 
pertinent evidence of record, and provided information necessary 
to apply the relevant rating criteria pertaining to the Veteran's 
left knee DJD and chondromalacia of the left patella.  
Additionally, the 2006 and 2010 VA examiners took into account 
the effects of pain on use, functional loss, and excess 
fatigability when assessing the range of motion of the Veteran's 
knees.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  Accordingly, the Board finds that 
VA's duty to assist with obtaining a VA examination or opinion 
with respect to the issue decided herein has been met.  38 C.F.R. 
§ 3.159(c) (4).  No duty to notify or assist was unmet.

II. Law and Analysis

The Veteran contends that he is entitled to a higher evaluation 
for his post-operative meniscectomy of the left knee with 
degenerative joint disease (DJD) and chondromalacia of the left 
patella.  During his August 2009 Board hearing, the Veteran noted 
that he had experienced increased pain, instability in his left 
knee joint, and stated that his range of motion had decreased, 
noting that he could only walk about two blocks at the most 
before his symptoms caused him to stop.  The Veteran noted that 
he had to miss a significant amount of work due to his left knee 
disability.

At a September 2004 VA examination, the Veteran reported pain in 
his left knee, in addition to weakness, stiffness, swelling, heat 
and redness, instability and giving way, locking, fatigability 
and lack of endurance. The Veteran reported flare-ups, and noted 
that he had to limit his movement when he experienced flare-ups.  
He reported that he had recently changed jobs due to his left 
knee disability, and stated that the problem limited him quite 
severely.  On examination, the VA examiner found extension of the 
left knee to zero degrees (full range of extension), and flexion 
to 110 degrees.  The examiner found no evidence of instability, 
but did find weakness, and tenderness, but no redness, heat, or 
abnormal movement.  The examiner assessed the Veteran with 
chondromalacia of the left patella post-operative meniscectomy 
with questionable degenerative joint disease radiographically.

In April 2005, the Veteran underwent arthroscopic surgery for a 
torn lateral meniscus of the left knee.  At a January 2006 follow 
up examination, the Veteran reported that he was doing well until 
his left knee started popping, and locking.

At a June 2006 VA examination, the Veteran reported that ever 
since his meniscus tear, he has experienced constant pain with 
frequent episodes of edema, weakness, tightening/burning 
sensations and occasional locking up, and giving way of his knee.  
The Veteran reported that at his 2005 surgical procedure 
cartilage was removed, and noted that he experienced flare-ups 
characterized by intense pain and edema, typically precipitated 
by prolonged standing, walking or repetitive activities.  On 
examination, the examiner found that the patella was slightly 
asymmetrical, he found no evidence of instability, and noted that 
moderate edema was present with diffuse point tenderness.  The 
examiner found evidence of mild crepitus and popping.  The 
examination reflected flexion from 0 to 140 degrees, and 
extension to zero degrees.  The examiner reported evidence of 
pain and fatigue, but found no evidence of weakness, 
incoordination or lack of endurance with repetition of five.  The 
examiner diagnosed the Veteran with status post arthroscopy of 
the left knee with early degenerative changes of the left knee.

A January 2009 VA examination reflected flexion from zero to 140 
degrees with pain at 120 degrees, and extension to zero degrees.  
The examiner found no evidence of edema, or effusion, but noted 
pain with range of motion and stated that repetition of three 
produced increased pain, weakness, lack of endurance, fatigue, 
and incoordination with flexion to 120 degrees, with no loss of 
range of motion.  The examiner noted that the knee was stable.  
An x-ray taken at the time of the examination noted possible mild 
arthritic changes.

At a January 2010 VA examination, the Veteran reported subjective 
complaints of his left knee giving way, instability, pain, 
stiffness, weakness, incoordination, effusions, and flare-ups of 
joint disease; but did not report episodes of dislocation or 
subluxation, or episodes of locking.  The examiner reported that 
the Veteran did not experience constitutional symptoms of 
arthritis, or incapacitating episodes of arthritis.  On 
examination, the examiner found crepitus, effusion, tenderness, 
pain at rest, and guarding of movement in the left knee.  The 
examiner found no clicking or snapping of the knee, no grinding 
and no patellar abnormality.  The examiner noted that although 
there was a meniscus abnormality, there was no dislocation, or 
locking, and the examiner reported that the meniscus was 
surgically absent.  Range of motion testing reflected left knee 
flexion from zero to 90 degrees, with pain noted from 50 to 90 
degrees, and extension limited by 10 degrees.  The examiner 
reported objective evidence of pain following repetitive motion, 
but stated that there was not additional limitation after three 
repetitions of range of motion.  Lastly, the examiner reported no 
evidence of left knee ankylosis.  An x-ray at the time of the 
examination reflected evidence of possible mild arthritic 
changes, but the examiner noted that there was no significant 
change compared to the previous examination.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the Veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14 (2009).  Here, as will be shown below, these regulatory 
provisions were taken into account in assessing the range of 
motion of the Veteran's left knee, with the examiners 
specifically commenting on flare-ups, pain on use, and the effect 
of the disability on the Veteran's ordinary activity.

The United States Court of Appeals for Veterans Claims (Court) 
has also found that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where a service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  Here, the Board has 
considered staged ratings for the Veteran's left knee disability, 
but finds that the record does not contain distinct time periods 
where the left knee disability exhibited symptoms that would 
warrant different ratings.

In this case, the Veteran has been granted a 10 percent 
evaluation under the rating criteria found at Diagnostic Code 
5259 based on symptomatic removal of semilunar cartilage.  Under 
Diagnostic Code 5259, the only rating assignable is 10 percent.  
A higher rating under Diagnostic Code 5259 is therefore not 
available.

Under Diagnostic Code 5257, a 20 percent rating is assignable 
when there is moderate recurrent subluxation or lateral 
instability.  In this case, although the record reveals 
subjective complaints of instability, and the Veteran reported 
that he used a cane to ambulate, the record does not contain 
objective medical evidence of moderate instability or subluxation 
in the left knee.  Medical treatment records show that the 
Veteran complained of having instability of the left knee; 
however, the January 2010 VA examiner specifically noted that on 
examination of the left knee there was no lateral instability or 
subluxation due to the Veteran's left knee disability, and 
explained that the physical examination, (which found a negative 
McMurray's test), documentation, and available radiographic 
reports did not show any evidence of laxity, instability, or 
subluxation of the left knee.  Additionally, the June 2006 VA 
examiner reported no evidence of instability, and the 2009 VA 
examiner also reported that the Veteran's left knee was stable.  
Therefore, despite the Veteran's subjective complaints of left 
knee instability, as three different VA examiners reported that 
after objective testing, there was no evidence of instability, 
the Board finds that a higher 20 percent evaluation based on 
recurrent subluxation or lateral instability is not warranted.

The Board also finds that a higher 20 percent rating is not 
warranted under either Diagnostic Code 5260, limitation of 
flexion, or under Diagnostic Code 5261, limitation of extension.  
In order to warrant a 20 percent evaluation under diagnostic code 
5260, limitation of flexion, there would have to be a showing of 
flexion limited to 30 degrees.  Here, the Veteran's flexion at 
its worst was found to be from zero to 90 degrees, (50 degrees 
short of full range of flexion).  See January 2010 VA 
examination.  VA examinations conducted in June 2006 and January 
2009 both reflected full range of flexion, although the 2009 
examiner noted that pain began at 120 degrees.  In fact, even as 
far back as 2004, range of motion testing showed left knee 
flexion to 110 degrees, 30 degrees short of full range of 
flexion.  See September 2004 VA examination.  In summary, even 
taking into account the 2010 VA examination which showed pain 
beginning at 50 degrees of flexion, no medical evidence of record 
during the pendency of this appeal demonstrates flexion limited 
to 30 degrees.  See 38 C.F.R. § 4.71a,  Plate II (Full range of 
motion is from 0 to 140 degrees).  Utilizing Diagnostic Code 
5261, a higher 20 percent rating for extension requires extension 
limited to 15 degrees.  In this case, the 2010 VA examiner found 
that extension was limited by 10 degrees short of full range of 
extension (zero) for the left knee, and the 2004, 2006, and 2009 
VA examiners all reported extension to zero, which is considered 
normal for VA evaluation purposes.  See 38 C.F.R. § 4.71a.  

It is noteworthy that during the January 2009 VA examination, the 
examiner noted that range of motion was limited by pain, fatigue, 
weakness, incoordination and lack of endurance; however, the 
functional debility equated to no additional loss of motion.  
Further, during the January 2010 VA examination, the examiner 
noted that although there was objective evidence of pain 
following repetitive motion, there was not additional limitation 
of motion after three repetitions.  Therefore, even considering 
pain, these findings do not warrant assignment of a rating in 
excess of 10 percent under Diagnostic Codes 5260 or 5261.  Thus, 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca provide no basis for 
assignment of any rating greater than 10 percent for the 
Veteran's service-connected left knee disability.  The Board 
accepts that there is pain, however, the functional range of 
motion remains greater than flexion limited to 30 degrees, or 
extension limited to 15 degrees.  In summary, even when 
considering pain on use, there is no suggestion by any examiner 
that the Veteran's disability is tantamount to any greater loss 
of motion, in either flexion or extension.

Finally, the Veteran has never demonstrated or been diagnosed 
with ankylosis of the left knee, dislocated semilunar cartilage, 
(see the 2010 VA examination which showed no joint ankylosis, and 
no evidence of dislocation), impairment of the tibia and fibula, 
or genu recurvatum (hyper extended knee).  Therefore, 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5262, and 5263 are not for 
application.

The Board notes that according to VA General Counsel, in 
VAOPGPREC 9-98 (1998), if a knee disability is rated under 
Diagnostic Code 5259, and the symptomatology of the Veteran's 
removal of semilunar cartilage does not involve limitation of 
motion, and the medical evidence shows findings of arthritis 
established by x-ray, the availability of a separate rating under 
Diagnostic Code 5003 in light of sections 4.40, 4.45. and 4.59 
must be considered.  However, in this case, the Veteran's 
symptomatology resulting from the removal of his semilunar 
cartilage includes limitation of motion.  The January 2010 VA 
examiner specifically noted that the Veteran's joint symptoms 
affected the motion of the joint, and stated that there were no 
constitutional symptoms of arthritis or incapacitating episodes 
of arthritis.  In fact, x-ray evidence throughout the pendency of 
the appeal only described possible mild arthritic changes.  See 
2009 and 2010 VA examinations.  As such, because the Veteran's 
symptomatic removal of semilunar cartilage contemplates 
limitation of motion, a separate rating for arthritis is not 
warranted. Further, although VA General Counsel's opinion 
VAOPGCPREC 9-98, indicates that the rating criteria for lateral 
instability (Diagnostic Code 5257) contemplates a disability 
separate from arthritis (Diagnostic Code 5003) and associated 
limitation of motion criteria (e.g. Diagnostic Codes 5261, 5260) 
and may, therefore, be used to assign a separate rating, see 38 
C.F.R. § 4.14, as discussed above, the objective medical evidence 
shows that the Veteran's left knee was stable, and therefore, a 
separate evaluation based on recurrent subluxation or lateral 
instability is not warranted.

Based on the above analysis, the Board finds that the Veteran is 
not entitled to a higher or separate evaluation for post-
operative meniscectomy of the left knee with DJD and 
chondromalacia of the left patella based on any of the diagnostic 
codes discussed above.

Lastly, although the Veteran has described his left knee 
disability as being so severe that he deserves a higher rating, 
the evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2009).  The current evidence of record does not demonstrate that 
the Veteran's left knee disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that his knee disability 
has an adverse effect on employment, and although the Veteran 
asserts that his knee problems are such that he has lost time 
from work in the last year, it bears emphasis that the schedular 
rating criteria are designed to take such factors into account.  
The schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2008).  The 
problems experienced by the Veteran are the very problems 
contemplated by the schedular rating criteria.  Therefore, given 
the lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that a remand to the 
RO for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not warranted.  


ORDER

Entitlement to an increased rating for post-operative 
meniscectomy of the left knee with degenerative joint disease and 
chondromalacia of the left patella, currently evaluated as 10 
percent disabling is denied.



____________________________________________
ROBERT SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


